                                              UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA




In re: Sedgwick LLP                                                     Case No.                     18-31087 (HLB)

                                                                        CHAPTER 11
                                                                        MONTHLY OPERATING REPORT
                                                                        (GENERAL BUSINESS CASE)

                                                 SUMMARY OF FINANCIAL STATUS

      MONTH ENDED:             Nov-19                                 PETITION DATE:                    10/02/18

1.    Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here          X
      the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
      Dollars reported in    $1
                                                                         End of Current              End of Prior                  As of Petition
2.    Asset and Liability Structure                                           Month                      Month                          Filing
      a. Current Assets                                                         $1,283,586                 $1,231,160
      b. Total Assets                                                           $2,022,086                 $1,998,160                    $2,783,810
      c. Current Liabilities                                                      $601,000                   $565,881
      d. Total Liabilities                                                     $12,699,624               $12,664,505                    $69,500,513
                                                                                                                                     Cumulative
3.    Statement of Cash Receipts & Disbursements for Month               Current Month                Prior Month                  (Case to Date)
      a. Total Receipts                                                           $212,984                    $44,535                    $2,591,960
      b. Total Disbursements                                                      $160,557                    $18,168                    $2,946,919
      c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                $52,426                    $26,367                     ($354,958)
      d. Cash Balance Beginning of Month                                        $1,035,101                 $1,008,734                    $1,442,486
      e. Cash Balance End of Month (c + d)                                      $1,087,528                 $1,035,101                    $1,087,528
                                                                                                                                     Cumulative
                                                                         Current Month                Prior Month                  (Case to Date)
4.    Profit/(Loss) from the Statement of Operations                              $137,053                   ($91,571)                  ($1,671,395)
5.    Account Receivables (Pre and Post Petition)                                 $195,000                   $195,000
6.    Post-Petition Liabilities                                                   $601,000                   $565,881
7.    Past Due Post-Petition Account Payables (over 30 days)                            $0                         $0

At the end of this reporting month:                                                                       Yes                             No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                                 X
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of              X
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?                          X
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                   X
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?                                                       X
13. Are a plan and disclosure statement on file?                                                           X
14. Was there any post-petition borrowing during this reporting period?                                                                   X

15.   Check if paid: Post-petition taxes        ;                U.S. Trustee Quarterly Fees X ; Check if filing is current for: Post-petition
      tax reporting and tax returns:            .
      (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax
      reporting and tax return filings are not current.)

Note: The outside accountants are continuing to review information in the debtor's book and records and may revise these amounts
      in future operating reports.

I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.


Date: 01/02/2020
                                                                      Responsible Individual


               Case: 18-31087              Doc# 322           Filed: 01/02/20            Entered: 01/02/20 14:28:56                    Page Revised
                                                                                                                                             1 of 1/1/98
                                                                           28
                                                                        STATEMENT OF OPERATIONS
                                                                               (Cash Basis)
                                                                  For the Month Ended                          11/30/19


                      Current Month
                                                                                                                                             Cumulative        Next Month
     Actual              Forecast              Variance                                                                                     (Case to Date)      Forecast
                                                                     Revenues:
       $169,618                                   $169,618       1    Gross Sales                                                                $1,651,881
             $0                                         $0       2    less: Sales Returns & Allowances                                                   $0
       $169,618                                   $169,618       3    Net Sales                                                                  $1,651,881
             $0                                         $0       4    less: Cost of Goods Sold        (Schedule 'B')                                     $0
       $169,618                                   $169,618       5    Gross Profit                                                               $1,651,881
             $5                                         $5       6    Interest                                                                          $67
             $0                                         $0       7    Other Income:       Miscellaneous Income                                      $15,143
        $28,456                                    $28,456       8    Other Income:       Refund from IRS                                           $61,624
             $0                                         $0       9    Other Income:       Refund from Fifth Third of Pre Petition Charges           $45,833

       $198,079                                   $198,079      10      Total Revenues                                                           $1,774,548

                                                                     Expenses:
                                                          $0    11    Compensation to Owner(s)/Officer(s)
                                                          $0    12    Salaries
                                                          $0    13    Commissions
              $0                                          $0    14    Contract Labor                                                                $73,249
                                                                      Rent/Lease:
                                                          $0    15       Personal Property
                                                          $0    16       Real Property
                                                          $0    17    Insurance
                                                          $0    18    Management Fees
                                                          $0    19    Depreciation
                                                                      Taxes:
                                                         $0     20       Employer Payroll Taxes
                                                         $0     21       Real Property Taxes
                                                         $0     22       Other Taxes
                                                         $0     23    Other Selling
                                                         $0     24    Other Administrative
                                                         $0     25    Interest
                                                         $0     26    Other Expenses:
            $672                                      ($672)    27     Payment to Dissolution Committee Members                                    $118,346
              $0                                         $0     28     Delivery                                                                      $4,669
            $549                                      ($549)    29     Bank Service Charge                                                          $10,987
            $250                                      ($250)    30     Software Maintenance                                                         $32,962
              $0                                         $0     31     Fifth Third (Refund of Incorrect Charges Post Petition)                           $0
              $0                                         $0     32     Monthly Storage and Destruction/ Settlement Payment                         $887,481
              $0                                         $0     33     CA Franchise Tax Board                                                          $800
              $0                                         $0     34     State Department of New York                                                  $3,249
              $0                                         $0     35     On-Site/Receivable Collection Percentage                                    $128,973
              $0                                         $0     36     C&C Fees Limited/Receivable Collection Percentage                            $11,499
              $0                                         $0     37     HR/Payroll Record Storage                                                     $1,986
              $0                                         $0     38     Miller Advertising Agency                                                     $4,176
              $0                                         $0     39     Thompson Flanagan Insurance Premium                                          $46,440

          $1,470                                    ($1,470)    40      Total Expenses                                                           $1,324,817             $0

       $196,609                                   $196,609      41 Subtotal                                                                        $449,731             $0
                                                                     Reorganization Items:
        ($59,556)                                  $59,556      42    Professional Fees                                                         ($2,121,126)
                                                        $0      43    Provisions for Rejected Executory Contracts
                                                        $0      44    Interest Earned on Accumulated Cash from
                                                                45    Resulting Chp 11 Case
                                                          $0    46    Gain or (Loss) from Sale of Equipment
                                                          $0    47    U.S. Trustee Quarterly Fees
                                                          $0    48

        ($59,556)                   $0             ($59,556)    49       Total Reorganization Items                                             ($2,121,126)            $0

       $137,053                     $0            $137,053      50 Net Profit (Loss) Before Federal & State Taxes                               ($1,671,395)            $0
                                                        $0      51 Federal & State Income Taxes

       $137,053                     $0            $137,053      52 Net Profit (Loss)                                                            ($1,671,395)            $0

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):




                   Case: 18-31087                 Doc# 322              Filed: 01/02/20                Entered: 01/02/20 14:28:56                 Page 2Revised
                                                                                                                                                          of 1/1/98
                                                                                     28
                                                            BALANCE SHEET
                                                          (General Business Case)
                                                     For the Month Ended            11/30/19


     Assets
                                                                                From Schedules                 Market Value
         Current Assets

1             Cash and cash equivalents - unrestricted                                                                  $1,087,528
2             Cash and cash equivalents - restricted
3             Accounts receivable (net)                                                 A                                 $195,000
4             Inventory                                                                 B
5             Prepaid expenses                                                                                                $359
6             Professional retainers                                                                                          $700
7             Other: Work-in-Progress                                                                                           $0
8

9                     Total Current Assets                                                                              $1,283,586

         Property and Equipment (Market Value)

10            Real property                                                             C                                        $0
11            Machinery and equipment                                                   D                                        $0
12            Furniture and fixtures                                                    D                                        $0
13            Office equipment                                                          D                                        $0
14            Leasehold improvements                                                    D                                        $0
15            Vehicles                                                                  D                                        $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                               $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24            Investment in UK Partnership by US                                                                          $700,000
25            Various Tax Refund                                                                                           $38,500
26
27
28                    Total Other Assets                                                                                  $738,500
29                    Total Assets                                                                                      $2,022,086
     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




          Case: 18-31087             Doc# 322            Filed: 01/02/20        Entered: 01/02/20 14:28:56                 PageRevised
                                                                                                                                3 of1/1/98
                                                                      28
                                                   Liabilities and Equity
                                                   (General Business Case)

     Liabilities From Schedules

         Post-Petition

              Current Liabilities

30                     Salaries and wages
31                     Payroll taxes
32                     Real and personal property taxes
33                     Income taxes
34                     Sales taxes
35                     Notes payable (short term)
36                     Accounts payable (trade)                                         A                      $1,225
37                     Real property lease arrearage
38                     Personal property lease arrearage
39                     Accrued professional fees                                                             $599,776
40                     Current portion of long-term post-petition debt (due within 12 months)
41                     Other:      Accrued Disbursements Posted to Cases
42                     Due to affiliates
43                     Other liabilities

44                     Total Current Liabilities                                                             $601,000

45            Long-Term Post-Petition Debt, Net of Current Portion

46                     Total Post-Petition Liabilities                                                       $601,000

         Pre-Petition Liabilities (allowed amount)

47                     Secured claims                                                  F                         $0
48                     Priority unsecured claims                                       F                  $143,442
49                     General unsecured claims                                        F                $11,955,182

50                     Total Pre-Petition Liabilities                                                   $12,098,624

51                     Total Liabilities                                                                $12,699,624

     Partner Capital

52            Partner Capital/(Deficit) at time of filing                                                   $4,774,139
53            Partner Capital
54            Additional paid-in capital
55            Cumulative profit/(loss) since filing of case                                             ($1,671,395)
56            Post-petition contributions/(distributions) or (draws)
57            Other:
58            Market value adjustment                                                                  ($13,780,282)

59                     Total Partner Capital (Deficit)                                                 ($10,677,538)

60 Total Liabilities and Partner Capital (Deficit)                                                          $2,022,086




          Case: 18-31087             Doc# 322            Filed: 01/02/20       Entered: 01/02/20 14:28:56     PageRevised
                                                                                                                   4 of1/1/98
                                                                      28
                                            SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                   Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                                                    $1,225
  31-60 Days
  61-90 Days
  91+ Days                                                                                $195,000
  Total accounts receivable/payable                                                       $195,000              $1,225
  Allowance for doubtful accounts
  Accounts receivable (net)                                                               $195,000


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase
    Product for resale                                                     Direct labor
                                                                           Manufacturing overhead
   Distribution -                                                          Freight in
    Products for resale                                                    Other:

   Manufacturer -
    Raw Materials
    Work-in-progress                                                      Less -
    Finished goods                                                         Inventory End of Month
                                                                           Shrinkage
   Other - Explain                                                         Personal Use

                                                                          Cost of Goods Sold                                                  $0
     TOTAL                                                        $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                 Explain
Date of last physical inventory was

Date of next physical inventory is




              Case: 18-31087          Doc# 322        Filed: 01/02/20           Entered: 01/02/20 14:28:56               PageRevised
                                                                                                                               5 of1/1/98
                                                                   28
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost              Market Value




     Total                                                                          $0                        $0


                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost              Market Value
Machinery & Equipment -




     Total                                                                          $0                        $0

Furniture & Fixtures -
     Furniture and Equipment                                                        $0                        $0




     Total                                                                          $0                        $0

Office Equipment -
     Computer Software                                                              $0


     Total                                                                          $0                        $0

Leasehold Improvements -
     Leasehold Improvements                                                         $0



     Total                                                                          $0                        $0

Vehicles -




     Total                                                                          $0                        $0




              Case: 18-31087   Doc# 322   Filed: 01/02/20    Entered: 01/02/20 14:28:56   Page 6 of1/1/98
                                                                                             Revised
                                                       28
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                     0-30 Days          31-60 Days          61-90 Days        91+ Days              Total
Federal
      Income Tax Withholding                                                                                                             $0
      FICA - Employee                                                                                                                    $0
      FICA - Employer                                                                                                                    $0
      Unemployment (FUTA)                                                                                                                $0
      Income                                                                                                                             $0
      Other (Attach List)                                                                                                                $0
Total Federal Taxes                                          $0                  $0                 $0              $0                   $0
State and Local
      Income Tax Withholding                                                                                                             $0
      Unemployment (UT)                                                                                                                  $0
      Disability Insurance (DI)                                                                                                          $0
      Empl. Training Tax (ETT)                                                                                                           $0
      Sales                                                                                                                              $0
      Excise                                                                                                                             $0
      Real property                                                                                                                      $0
      Personal property                                                                                                                  $0
      Income                                                                                                                             $0
      Other (Attach List)                                                                                                                $0
Total State & Local Taxes                                    $0                  $0                 $0              $0                   $0
Total Taxes                                                  $0                  $0                 $0              $0                   $0


                                                              Schedule F
                                                         Pre-Petition Liabilities

                                                                                          Claimed          Allowed
List Total Claims For Each Classification -                                               Amount          Amount (b)
      Secured claims (a)                                                                          $0               $0
      Priority claims other than taxes                                                            $0               $0
      Priority tax claims                                                                   $143,442         $143,442
      General unsecured claims                                                           $69,357,071      $11,955,182
     (a)   List total amount of claims even it under secured.
     (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
           alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
           claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
           $3,000,000 as the Allowed Amount.
                                                              Schedule G
                                                     Rental Income Information
                                               Not applicable to General Business Cases




             Case: 18-31087            Doc# 322          Filed: 01/02/20            Entered: 01/02/20 14:28:56               PageRevised
                                                                                                                                   7 of1/1/98
                                                                      28
                                                                          Schedule H
                                                                         Cash Balances

                                                     Account 1              Account 2              Account 3              Account 4         Account 5
Bank                                            Citibank               Citibank               Citibank               Citibank          Citibank
Account Type                                    Checking               Checking               Checking               IMMA              Checking
Account No.                                     1260                   2391                   7424                   0093              8848
Account Purpose                                 Operating              Controlled Disb.       Payroll                Money Market      401K
Balance, End of Month                           $795,634               $0                     $42,903                $30,563           $29


                                                     Account 6              Account 7              Account 8              Account 9         Account 10
Bank                                            Citibank               Citibank               Citibank               Citibank          Citibank
Account Type                                    Checking               Checking               IMMA                   Checking          Checking
Account No.                                     9645                   9203                   8923
Account Purpose                                 Atty Business Acct     NK Acct                Money Market           WDC LOC           Ft Lauderdale LOC
Balance, End of Month                           $1,000                 $1,000                 $359                   $67,150           $166,000


                                                     Account 11             Account 12             Account 13             Account 14        Account 15
Bank                                            Citibank               Citibank               Citibank               Citibank          Citibank
Account Type                                    Checking               Checking               Checking               Checking          Checking
Account No.                                     7762                   2936                   2681                   5340              2707
Account Purpose                                 Money Purch Plan       Operating Acct         Atty Def Savings       Cafeteria Plan    Staff Deferred Savings
Balance, End of Month                           $100                   $181,225               $110                   $33,328           $360


Total Funds on Hand for all Accounts            $1,319,762


Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.




       Case: 18-31087                    Doc# 322              Filed: 01/02/20                  Entered: 01/02/20 14:28:56                     Page 8 of
                                                                            28
                                        Schedule I
                     Current Month Disbursement after Petition Date
      Date                        Payee                    Wire/ACH          Amount
11/4/2019      AIG                                      Wire             $      5,392.95
11/4/2019      Navigators                               Wire             $        508.35
11/4/2019      Curtis Parvin                            Wire             $        671.50
11/6/2019      Naomi Vary                               Check            $      3,073.00
11/6/2019      Karen Morrish                            Check            $      3,168.28
11/6/2019      Tristan Hall                             Check            $      6,397.00
11/18/2019     US Trustee                               Check            $      6,451.23
11/19/2019     Citibank                                 ACH              $        548.88
11/22/2019     Microsoft                                Wire             $        250.00
11/22/2019     Pillsbury Winthrop Shaw Pittman          Wire             $    126,535.53
11/25/2019     David Murphy                             Check            $     12,574.00
11/27/2019     Duncan Strachan                          Check            $        888.00
                                                                Total    $       166,459


                                                         Schedule J
                                  Payments Made to Officers, Insiders, Shareholders, Relatives
                                              (Reference Page 1 Question 11)
     Date                        Payee                     Amount                               Reason
   11/4/2019   Curtis Parvin                            $          672 Payment to Dissolution Committee Member
                                                 Total $           672


                                                           Schedule K
                                                 Payments Made to Professionals
                                                  (Reference Page 1 Question 9)
     Date                         Payee                      Amount                                Reason
  11/22/2019   Pillsbury Winthrop Shaw Pittman            $     126,536 Professional Fees Application Payment
                                                          $     126,536




     Case: 18-31087             Doc# 322           Filed: 01/02/20           Entered: 01/02/20 14:28:56          Page 9 of
                                                                28
                                   STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                 Increase/(Decrease) in Cash and Cash Equivalents
                                                       For the Month Ended     11/30/19

                                                                                                  Actual            Cumulative
                                                                                              Current Month        (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                           $0                   $0
2          Cash Received from Sales                                                                        $0                   $0
3          Interest Received                                                                               $5                  $72
4          Borrowings                                                                                      $0                   $0
5          Funds from Shareholders, Partners, or Other Insiders                                            $0                   $0
6          Capital Contributions                                                                           $0                   $0
7          Fees                                                                                      $169,618           $1,658,382
8          Client Costs                                                                               $20,806             $181,059
9          Client Duplicate or Overpayments/Refunds of Same                                           ($5,901)            ($36,359)
10         Recurring Client Payment                                                                        $0                 $600
11         Unapplied Cash Receipt                                                                          $0              $27,364
12         Tax Refund                                                                                 $28,456             $154,629
13         Refund from vendor                                                                              $0              $41,343
14         Citibank Collateral Returned                                                                    $0             $514,829
15         Recovery of US Taxes from London Partner                                                        $0               $2,376
16         Recovery of Personal Expense From Former Partner                                                $0               $1,833
17         Fifth Third Refund of Incorrect Charges Pre Petition                                            $0              $45,833

18                Total Cash Receipts                                                                $212,984           $2,591,960

     Cash Disbursements
19         Payments for Inventory                                                                             $0                $0
20         Selling                                                                                            $0                $0
21         Administrative                                                                                     $0            $4,669
22         Capital Expenditures                                                                               $0                $0
23         Principal Payments on Debt                                                                         $0                $0
24         Interest Paid                                                                                      $0                $0
           Rent/Lease:
25               Personal Property                                                                            $0                    $0
26               Real Property                                                                                $0                    $0
           Amount Paid to Owner(s)/Officer(s)
27               Salaries                                                                                     $0                    $0
28               Draws                                                                                        $0                    $0
29               Commissions/Royalties                                                                        $0                    $0
30               Expense Reimbursements                                                                       $0                    $0
31               Other                                                                                        $0                    $0
32         Salaries/Commissions (less employee withholding)                                                   $0                    $0
33         Management Fees                                                                                    $0                    $0
           Taxes:
34               Employee Withholding                                                                         $0                    $0
35               Employer Payroll Taxes                                                                       $0                    $0
36               Real Property Taxes                                                                          $0                    $0
37               Other Taxes                                                                                  $0                    $0
38         Other Cash Outflows:
39               Payment to Dissolution Committee Members                                                $672             $118,346
40               Contract Labor                                                                            $0              $73,249
41               Software Maintenance Fee                                                                $250              $33,212
42               Bank Service Charge                                                                     $549              $10,987
43               CA Franchise Tax Board                                                                    $0                 $800
44               State Department of New York                                                              $0               $3,249
45               Fifth-Third (Refund of Incorrect Charges Post Petition)                                   $0                   $0
46               Monthly Storage and Destruction/ GRM Settlement Payment                                   $0             $887,481
47               HR/Payroll Record Storage                                                                 $0               $1,986
48               Miller Advertising Agency                                                                 $0               $4,176
49               On-Site/Receivable Collection Percentage                                                  $0             $128,973
50               C&C Fees Limited                                                                          $0              $11,499
51               U.S. Trustee                                                                          $6,451              $26,935
52               Biscayne Tower                                                                            $0              $15,000
53               Thompson Flanagan/Insurance Premium                                                       $0              $46,440
54               Armanino LLP                                                                              $0             $115,360
55               Pillsbury Winthrop Shaw Pittman                                                     $126,536             $126,536
56               Pachulski Stang Ziehl & Jones LLP                                                         $0             $673,487
57               DSI                                                                                       $0             $161,993
58               Commenda Asset Resolution Partners                                                        $0             $222,452
59               Baker Tilly                                                                               $0              $95,436
60               Sheppard Mullin                                                                           $0             $155,534
61               2017 Tax True up to Partners                                                         $26,100              $26,100
62               RSM UK Tax and Accounting                                                                 $0               $3,020

                  Total Cash Disbursements:                                                          $160,557           $2,946,919

     Net Increase (Decrease) in Cash                                                                  $52,426            ($354,958)

     Cash Balance, Beginning of Period                                                              $1,035,101          $1,442,486
     Cash Balance, End of Period                                                                    $1,087,528          $1,087,528


                   Case: 18-31087                    Doc# 322             Filed: 01/02/20 Entered: 01/02/20 14:28:56                     Page 10Revised
                                                                                                                                                   of 1/1/98
                                                                                       28
                                                           STATEMENT OF CASH FLOWS
                                                 (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                      For the Month Ended 11/30/19

                                                                                                              Actual              Cumulative
     Cash Flows From Operating Activities                                                                  Current Month         (Case to Date)
1         Cash Received from Sales                                                                                 $218,880              $2,603,571
2         Rent/Leases Collected                                                                                          $0                      $0
3         Interest Received                                                                                              $5                     $72
4         Cash Paid to Suppliers                                                                                         $0                      $0
5         Cash Paid for Selling Expenses                                                                                 $0                      $0
6         Cash Paid for Administrative Expenses                                                                        $799              $1,136,493
          Cash Paid for Rents/Leases:
7              Personal Property                                                                                           $0                     $0
8              Real Property                                                                                               $0                     $0
9         Cash Paid for Interest                                                                                           $0                     $0
10        Cash Paid for Net Payroll and Benefits                                                                           $0                     $0
          Cash Paid to Owner(s)/Officer(s)
11             Salaries                                                                                                    $0                     $0
12             Draws                                                                                                       $0                     $0
13             Commissions/Royalties                                                                                       $0                     $0
14             Expense Reimbursements                                                                                      $0                     $0
15             Other                                                                                                       $0                     $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.
16             Employer Payroll Tax                                                                                        $0                     $0
17             Employee Withholdings                                                                                       $0                     $0
18             Real Property Taxes                                                                                         $0                     $0
19             Other Taxes                                                                                                 $0                     $0
20        Cash Paid for General Expenses
21        Contract Labor                                                                                                 $0                 $73,249
22        Payment to Dissolution Committee Members                                                                     $672                $118,345
23        Fifth-Third (Refund of Incorrect Charges Post Petition)                                                        $0                      $0
24        Fifth-Third (Refund of Incorrect Charges Pre Petition)                                                         $0                ($45,833)
25        Refund of duplicate payment                                                                                $5,901                 $59,891
26        Recovery of US Taxes from London Partner                                                                       $0                 ($2,376)
27        Settlement to Biscayne Tower                                                                                   $0                 $15,000
28        Professional Fees Applications                                                                           $126,536              $1,550,797
29        2017 Tax True up to Partners                                                                              $26,100                 $26,100

30            Net Cash Provided (Used) by Operating Activities before Reorganization Items                          $58,878               ($328,023)

     Cash Flows From Reorganization Items

31        Interest Received on Cash Accumulated Due to Chp 11 Case                                                       $0                      $0
32        Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0                      $0
33        U.S. Trustee Quarterly Fees                                                                                $6,451                 $26,935
34

35            Net Cash Provided (Used) by Reorganization Items                                                      ($6,451)               ($26,935)

36   Net Cash Provided (Used) for Operating Activities and Reorganization Items                                     $52,426               ($354,959)
     Cash Flows From Investing Activities
37        Capital Expenditures                                                                                             $0                     $0
38        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                          $0                     $0
39

40            Net Cash Provided (Used) by Investing Activities                                                             $0                     $0

41   Cash Flows From Financing Activities
42        Net Borrowings (Except Insiders)                                                                                 $0                     $0
43        Net Borrowings from Shareholders, Partners, or Other Insiders                                                    $0                     $0
44        Capital Contributions                                                                                            $0                     $0
45        Principal Payments                                                                                               $0                     $0
46

47            Net Cash Provided (Used) by Financing Activities                                                             $0                     $0

48   Net Increase (Decrease) in Cash and Cash Equivalents                                                           $52,426               ($354,959)

49   Cash and Cash Equivalents at Beginning of Month                                                             $1,035,101              $1,442,486

50   Cash and Cash Equivalents at End of Month                                                                   $1,087,528              $1,087,528
             Case: 18-31087                 Doc# 322            Filed: 01/02/20 Entered: 01/02/20 14:28:56                      Page 11   of
                                                                                                                                     Revised 1/1/98
                                                                             28
                                                        SEDGWICK LLP
                                             CITIBANK ‐ Operating (G/Ls 106, 107)
                                                           Nov‐19




BALANCE PER BANK STATEMENT (Account 1260)                                                                         795,633.81
OS Checks                                                                                                                ‐
ADJUSTED BANK BALANCE                                                                                             795,633.81




BALANCE PER GENERAL LEDGER                                                                                        767,361.99

ADJUSTED BALANCE PER GENERAL LEDGER                                                                               767,361.99

                 Total variance                                                                                    28,271.82




    Research in progress ‐ Deposits received to be posted:
    6/24/2019      Wire From ARGO RE LTD (Jerald is following up)                                   802.94
    11/18/2019 Duplicate deposit on bank statement (Reversed on 12/6/2019)                       28,456.00
                                                                                                                   29,258.94
    Research in progress ‐ Disb
      11/27/2019 Payment to Duncan Strachan for 2017 tax true up (Booked in Dec 2019)               (888.00)
                                                                                                                     (888.00)

                                                                                            Variance Apr ‐ Jan     28,370.94

                                                                                        Difference to reconcile       (99.12)




          Case: 18-31087          Doc# 322     Filed: 01/02/20 Entered: 01/02/20 14:28:56             Page 12 of
                                                            28
Citibank CBO Services    396 / 00396                                                                              001/R1/04F013
P.O. Box 6201                                                                                  000
Sioux Falls, SD 57117-6201                                                                     CITIBANK, N. A.
                                                                                               Account
                                                                                                      0093
                  SEDGWICK LLP                                                                 Statement Period
                  CONTROLLER                                                                   Nov 1 - Nov 30, 2019
                  2301 MCGEE ST. SUITE 500                                                     Relationship Manager
                  KANSAS CITY           MO 64108-2662                                          US SERVICE CENTER
                                                                                               1-877-528-0990
                                                                                                           Page 1 of 2


CitiBusiness ® ACCOUNT AS OF NOVEMBER 30, 2019

 Relationship Summary:
 Checking                                             -----
 Savings                                          $30,562.94
 Checking Plus                                        -----


SERVICE CHARGE SUMMARY FROM OCTOBER 1, 2019 THRU OCTOBER 31, 2019


Type of Charge                                                       No./Units            Price/Unit               Amount
CITIBUSINESS IMMA #               0093
Average Daily Collected Balance                                                                              $30,552.89
Total Charges for Services                                                                                           $0.00
Net Service Charge                                                                                                   $0.00


SAVINGS ACTIVITY

CitiBusiness IMMA
      0093                                                                    Beginning Balance:                 $30,557.92
                                                                              Ending Balance:                    $30,562.94
Date    Description                                                           Debits           Credits               Balance
11/29   INTEREST EARNED                                                                           5.02             30,562.94

        Interest earned year to date $55.88

                                             Your CitiBusiness IMMA Account Rates
 For Balances of         $0            $25,000       $50,000      $100,000     $500,000      $1,000,000      $10,000,000
                         to               to            to           to           to             to
                      $24,999          $49,999       $99,999      $499,999     $999,999      $9,999,999          and over
 11/01 - 11/18         0.100%           0.200%        0.200%       0.300%       0.300%         0.300%             0.300%
 11/19 - 11/30         0.100%           0.200%        0.200%       0.250%       0.250%         0.250%             0.250%




    Case: 18-31087           Doc# 322         Filed: 01/02/20 Entered: 01/02/20 14:28:56               Page 13 of
                                                           28
                                                                                                                                   001/R1/04F013
SEDGWICK LLP                                                            Account        0093           Page 2 of 2
                                                                        Statement Period: Nov 1 - Nov 30, 2019

CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Insured Money Market                               866-513-7802*                                          Citibank, N.A.
                                                   (For Speech and Hearing                                P.O. Box 790184
                                                   Impaired Customers Only                                St Louis, MO 63179
                                                   TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
* To ensure quality service, calls are randomly monitored.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.




       Case: 18-31087               Doc# 322            Filed: 01/02/20 Entered: 01/02/20 14:28:56                         Page 14 of
                                                                     28
Citibank CBO Services    396 / 00396                                                                   001/R1/04F013
P.O. Box 6201                                                                        000
Sioux Falls, SD 57117-6201                                                           CITIBANK, N. A.
                                                                                     Account
                 SEDGWICK LLP
                                                                                            1260
                 (OPERATING ACCOUNT)                                                 Statement Period
                 ATTN: CONTROLLER                                                    Nov 1 - Nov 30, 2019
                 2301 MCGEE ST STE. 500                                              Relationship Manager
                 KANSAS CITYMO 64108                                                 US SERVICE CENTER
                                                                                     1-877-528-0990
                                                                                                 Page 1 of 3


CitiBusiness ® ACCOUNT AS OF NOVEMBER 30, 2019

 Relationship Summary:
 Checking                                        $795,633.81
 Savings                                              -----
 Checking Plus                                        -----


SERVICE CHARGE SUMMARY FROM OCTOBER 1, 2019 THRU OCTOBER 31, 2019


Type of Charge                                                  No./Units       Price/Unit             Amount

CITIBUSINESS CHECKING #                   2806
Average Daily Collected Balance                                                                           $0.00
Total Charges for Services                                                                                $0.00

CITIBUSINESS CHECKING #                   7424
Average Daily Collected Balance                                                                    $42,903.13
DEPOSIT SERVICES
  DEPOSIT ASSESSMENT                                              42,903                                    6.37
Total Charges for Services                                                                                $6.37

CITIBUSINESS CHECKING #                   2936
Average Daily Collected Balance                                                                   $181,225.16
DEPOSIT SERVICES
                                                                 181,225                                  26.93
   DEPOSIT ASSESSMENT
CITIBUSINESS ONLINE                                                    1          20.0000                 20.00
   ACH - CBUSOL WEB ACH MODULE
AUTOMATED CLEARING HOUSE (ACH)                                         1          27.0000                 27.00

   ACH - MONTHLY MAINTENANCE FEEWCM
                                                                      12            .0000                   0.00
DEPOSIT SERVICES
  REMOTE CHECK MAINTENANCE                                                                              $73.93

Total Charges for Services

CITIBUSINESS CHECKING #                   5340                                                     $33,328.07

Average Daily Collected Balance
                                                                  33,328                                    4.95
DEPOSIT SERVICES
  DEPOSIT ASSESSMENT
                                                                                                          $4.95

Total Charges for Services

    Case: 18-31087
CITIBUSINESS        Doc#
             CHECKING #                322 1260
                                             Filed: 01/02/20 Entered: 01/02/20 14:28:56      Page 15 of
                                                          28
                                                                                                             001/R1/04F013
SEDGWICK LLP                                            Account        1260           Page 2 of 3
(OPERATING ACCOUNT)                                     Statement Period: Nov 1 - Nov 30, 2019

SERVICE CHARGE SUMMARY FROM OCTOBER 1, 2019 THRU OCTOBER 31, 2019                                        Continued


Type of Charge                                                    No./Units           Price/Unit            Amount
Average Daily Collected Balance                                                                        $688,674.81
DEPOSIT SERVICES
  DEPOSIT ASSESSMENT                                               688,674                                  102.35
  MONTHLY MAINTENANCE FEE                                                1              22.0000              22.00
  DEPOSIT TICKETS                                                        1                .9000               0.90
  ITEMS DEPOSITED                                                        3                .2000               0.60
CITIBUSINESS ONLINE
   ACH - CBUSOL WEB ACH MODULE                                            1             20.0000              20.00
CASH MANAGEMENT
  ZBA PARENT                                                              1             45.0000              45.00
CONTROLLED DISBURSEMENT
  MATCH PAID MAINTENANCE                                                  1             60.0000              60.00
  ACCOUNT RECONCILEMENT - FULL                                            1             90.0000              90.00
  MONTHLY MAINTENANCE FEE                                                 1            140.0000             140.00
  PAYEE NAME VERIFICATION                                                 1             25.0000              25.00
  CD-ROM CHECK IMAGE MAINTENANCE                                          1             30.0000              30.00
AUTOMATED CLEARING HOUSE (ACH)
  ACH - MONTHLY MAINTENANCE FEEWCM                                        1             27.0000              27.00
CITIBUSINESS ONLINE
   CBOL - OUT. DOMESTIC WIRE TXFR                                         7             17.0000             119.00
**WAIVE
AUTOMATED CLEARING HOUSE (ACH)
  ACH CREDIT RECEIVED                                                     3               .1700               0.51
  ACH DEBIT BLOCK                                                         2             17.6666              35.33
  ACH DEBIT FILTER                                                        1              4.7500               4.75
Total Charges for Services                                                                                 $603.44

CITIBUSINESS CHECKING #                 2391
Average Daily Collected Balance                                                                              $0.00
DEPOSIT SERVICES
   MONTHLY MAINTENANCE FEE                                                1             22.0000              22.00

CITIBUSINESS ONLINE
   ACH - CBUSOL WEB ACH MODULE                                            1             20.0000              20.00
CASH MANAGEMENT
  ZBA CHILD (1-4)                                                         1             25.0000              25.00
AUTOMATED CLEARING HOUSE (ACH)
  ACH - MONTHLY MAINTENANCE FEEWCM                                        1             27.0000              27.00
  ACH ITEM ORIGINATED WCM                                                 2               .2100               0.42
  ACH BATCH PROCESSED WCM                                                 1             12.0000              12.00
  ACH DEBIT RECEIVED                                                      1               .1700               0.17
  ACH DEBIT BLOCK                                                         1             17.6666              17.67
  ACH DEBIT FILTER                                                        1              4.7500               4.75
Total Charges for Services                                                                                 $129.01

Total Non-Interest Bearing Account Charges                                                                 $743.77
Average collected balances                                                                             $764,906.01
Balances eligible for Earnings Credit                                                                  $764,906.01
Balances Required to Offset Service Charges                                                           $2,919,297.25
Earnings Credit allowance at 0.30000%                                                                      $194.89
      Case: 18-31087        Doc# 322           Filed: 01/02/20 Entered: 01/02/20 14:28:56           Page 16 of
                                                            28
                                                                                                                                     001/R1/04F013
SEDGWICK LLP                                                            Account        1260           Page 3 of 3
(OPERATING ACCOUNT)                                                     Statement Period: Nov 1 - Nov 30, 2019

SERVICE CHARGE SUMMARY FROM OCTOBER 1, 2019 THRU OCTOBER 31, 2019                                                                 Continued


Type of Charge                                                                        No./Units                 Price/Unit          Amount
Charges Subject to Earnings Credit                                                                                                  $743.77
Net Service Charge                                                                                                                  $548.88
Charges debited from account #                     1260


CHECKING ACTIVITY

CitiBusiness Checking
      1260                                                                                         Beginning Balance:            $714,756.43
                                                                                                   Ending Balance:               $795,633.81
Date Description                                                                                   Debits             Credits        Balance
11/04 CBUSOL INTERNATIONAL WIRE OUT                                                              5,392.95                          709,363.48
11/04 CBUSOL TRANSFER DEBIT                                                                        508.35                          708,855.13
         WIRE TO Navigators Insurance Company
11/04 CBUSOL TRANSFER DEBIT                                                                        671.50                          708,183.63
         WIRE TO Curtis Parvin
11/06    DEPOSIT                                                                                                   190,424.10      898,607.73
11/06    WITHDRAWAL                                                                              3,073.00                          895,534.73
11/06    WITHDRAWAL                                                                              3,168.28                          892,366.45
11/06    WITHDRAWAL                                                                              6,397.00                          885,969.45
11/18    DEPOSIT                                                                                                    28,456.00      914,425.45
11/18    DEPOSIT                                                                                                    28,456.00      942,881.45
         FOR REFERENCE # 4868096
11/18 WITHDRAWAL                                                                                 6,451.23                          936,430.22
11/19 SERVICE CHARGE                                                                               548.88                          935,881.34
         ACCT ANALYSIS DIRECT DB
11/22 CBUSOL TRANSFER DEBIT                                                                        250.00                          935,631.34
         WIRE TO Bank of America
11/22 CBUSOL TRANSFER DEBIT                                                                   126,535.53                           809,095.81
         WIRE TO Pillsbury Winthrop Shaw Pittman
11/25 WITHDRAWAL                                                                               12,574.00                           796,521.81
11/27 WITHDRAWAL                                                                                  888.00                           795,633.81
      Total Debits/Credits                                                                    166,458.72          247,336.10




CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Checking                                           866-513-7802*                                          Citibank, N.A.
                                                   (For Speech and Hearing                                P.O. Box 790184
                                                   Impaired Customers Only                                St Louis, MO 63179
                                                   TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
* To ensure quality service, calls are randomly monitored.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.




        Case: 18-31087              Doc# 322            Filed: 01/02/20 Entered: 01/02/20 14:28:56                           Page 17 of
                                                                     28
Citibank CBO Services    396 / 00396                                                                                                    001/R1/04F013
P.O. Box 6201                                                                                                        000
Sioux Falls, SD 57117-6201                                                                                           CITIBANK, N. A.
                                                                                                                     Account
                    SEDGWICK LLP
                    PAYROLL
                                                                                                                           7424
                    CONTROLLER
                    2301 MCGEE ST., SUITE 500
                                                                                                                     Statement Period
                    KANSAS CITY           MO 64108-2662                                                              Nov 1 - Nov 30, 2019

                                                                                                                                  Page 1 of 1


CitiBusiness ® ACCOUNT AS OF NOVEMBER 30, 2019

 Relationship Summary:
 Checking                                                   $42,903.13
 Savings                                                        -----
 Checking Plus                                                  -----



CHECKING ACTIVITY

CitiBusiness Checking
      7424                                                                                         Beginning Balance:                  $42,903.13
                                                                                                   Ending Balance:                     $42,903.13



CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Checking                                           866-513-7802*                                          Citibank, N.A.
                                                   (For Speech and Hearing                                P.O. Box 790184
                                                   Impaired Customers Only                                St Louis, MO 63179
                                                   TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
* To ensure quality service, calls are randomly monitored.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.




     Case: 18-31087               Doc# 322           Filed: 01/02/20 Entered: 01/02/20 14:28:56                           Page 18 of
                                                                  28
Citibank CBO Services    395 / 00395                                                                         001/R1/04F013
P.O. Box 6201                                                                             000
Sioux Falls, SD 57117-6201                                                                CITIBANK, N. A.
                                                                                          Account
                                                                                                 9203
                 SEDGWICK, LLP                                                            Statement Period
                 CONTROLLER                                                               Nov 1 - Nov 30, 2019
                 2301 MCGEE ST. SUITE 500                                                 Relationship Manager
                 KANSAS CITY           MO 64108-2662                                      US SERVICE CENTER
                                                                                          1-877-528-0990
                                                                                                      Page 1 of 2


CitiBusiness ® ACCOUNT AS OF NOVEMBER 30, 2019

 Relationship Summary:
 Checking                                       $1,000.00
 Savings                                           -----
 Checking Plus                                     -----


SERVICE CHARGE SUMMARY FROM OCTOBER 1, 2019 THRU OCTOBER 31, 2019


Type of Charge                                                  No./Units            Price/Unit               Amount

CITIBUSINESS CHECKING #                 9203
Average Daily Collected Balance                                                                             $1,000.00
DEPOSIT SERVICES
   DEPOSIT ASSESSMENT                                               1,000                                         0.14
**WAIVE
   MONTHLY MAINTENANCE FEE                                               1             22.0000                  22.00
**WAIVE
Total Charges for Services                                                                                      $0.00
Average collected balances                                                                                  $1,000.00
Balances eligible for Earnings Credit                                                                           $0.00
Earnings Credit allowance at 0.00000%                                                                           $0.00
Charges Subject to Earnings Credit                                                                              $0.00
Net Service Charge                                                                                              $0.00
Avg. Collected Non-Interest Bearing Balances must be at least $5,000.00 to generate Earnings Credit


CHECKING ACTIVITY

CitiBusiness Checking
      9203                                                               Beginning Balance:                  $1,000.00
                                                                         Ending Balance:                     $1,000.00




    Case: 18-31087           Doc# 322      Filed: 01/02/20 Entered: 01/02/20 14:28:56             Page 19 of
                                                        28
                                                                                                                                   001/R1/04F013
SEDGWICK, LLP                                                           Account        9203           Page 2 of 2
                                                                        Statement Period: Nov 1 - Nov 30, 2019

CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Checking                                           866-513-7802*                                          Citibank, N.A.
                                                   (For Speech and Hearing                                P.O. Box 790184
                                                   Impaired Customers Only                                St Louis, MO 63179
                                                   TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
* To ensure quality service, calls are randomly monitored.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.




       Case: 18-31087               Doc# 322            Filed: 01/02/20 Entered: 01/02/20 14:28:56                         Page 20 of
                                                                     28
Citibank CBO Services    396 / 00396                                                                                                   001/R1/04F013
P.O. Box 6201                                                                                                        000
Sioux Falls, SD 57117-6201                                                                                           CITIBANK, N. A.
                                                                                                                     Account
                    SEDGWICK LLP
                                                                                                                            7762
                    MONEY PURCHASE PLAN                                                                              Statement Period
                    CONTROLLER                                                                                       Nov 1 - Nov 30, 2019
                    2301 MCGEE ST. SUITE 500                                                                         Relationship Manager
                    KANSAS CITY           MO 64108-2662                                                              US SERVICE CENTER
                                                                                                                     1-877-528-0990
                                                                                                                                 Page 1 of 1


CitiBusiness ® ACCOUNT AS OF NOVEMBER 30, 2019

 Relationship Summary:
 Checking                                                       $100.00
 Savings                                                         -----
 Checking Plus                                                   -----


SERVICE CHARGE SUMMARY FROM OCTOBER 1, 2019 THRU OCTOBER 31, 2019


Type of Charge                                                                        No./Units                 Price/Unit             Amount

CITIBUSINESS CHECKING #                         7762
Average Daily Collected Balance                                                                                                        $100.00
DEPOSIT SERVICES
   DEPOSIT ASSESSMENT                                                                         100                                           0.01
**WAIVE
   MONTHLY MAINTENANCE FEE                                                                        1               22.0000                 22.00
**WAIVE
Total Charges for Services                                                                                                                $0.00

Net Service Charge                                                                                                                        $0.00


CHECKING ACTIVITY

CitiBusiness Checking
      7762                                                                                         Beginning Balance:                    $100.00
                                                                                                   Ending Balance:                       $100.00



CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Checking                                           866-513-7802*                                          Citibank, N.A.
                                                   (For Speech and Hearing                                P.O. Box 790184
                                                   Impaired Customers Only                                St Louis, MO 63179
                                                   TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
* To ensure quality service, calls are randomly monitored.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.



     Case: 18-31087               Doc# 322           Filed: 01/02/20 Entered: 01/02/20 14:28:56                              Page 21 of
                                                                  28
Citibank CBO Services    396 / 00396                                                                              001/R1/04F013
P.O. Box 6201                                                                                  000
Sioux Falls, SD 57117-6201                                                                     CITIBANK, N. A.
                                                                                               Account
                                                                                                      8923
                  SEDGWICK LLP                                                                 Statement Period
                  CONTROLLER                                                                   Nov 1 - Nov 30, 2019
                  2301 MCGEE ST., SUITE 500                                                    Relationship Manager
                  KANSAS CITY           MO 64108-2662                                          US SERVICE CENTER
                                                                                               1-877-528-0990
                                                                                                           Page 1 of 2


CitiBusiness ® ACCOUNT AS OF NOVEMBER 30, 2019

 Relationship Summary:
 Checking                                             -----
 Savings                                             $359.42
 Checking Plus                                        -----


SERVICE CHARGE SUMMARY FROM OCTOBER 1, 2019 THRU OCTOBER 31, 2019


Type of Charge                                                       No./Units            Price/Unit               Amount

CITIBUSINESS IMMA #                8923
Average Daily Collected Balance                                                                                    $359.36
DEPOSIT SERVICES
   MONTHLY MAINTENANCE FEE                                                   1               5.0000                    5.00
**WAIVE
Total Charges for Services                                                                                           $0.00

Net Service Charge                                                                                                   $0.00


SAVINGS ACTIVITY

CitiBusiness IMMA
       8923                                                                   Beginning Balance:                    $359.39
                                                                              Ending Balance:                       $359.42
Date    Description                                                           Debits           Credits               Balance
11/29   INTEREST EARNED                                                                           0.03                 359.42

        Interest earned year to date $0.33

                                             Your CitiBusiness IMMA Account Rates
 For Balances of         $0            $25,000       $50,000      $100,000     $500,000      $1,000,000      $10,000,000
                         to               to            to           to           to             to
                      $24,999          $49,999       $99,999      $499,999     $999,999      $9,999,999          and over
 11/01 - 11/18         0.100%           0.200%        0.200%       0.300%       0.300%         0.300%             0.300%
 11/19 - 11/30         0.100%           0.200%        0.200%       0.250%       0.250%         0.250%             0.250%




    Case: 18-31087           Doc# 322        Filed: 01/02/20 Entered: 01/02/20 14:28:56                Page 22 of
                                                          28
                                                                                                                                   001/R1/04F013
SEDGWICK LLP                                                            Account      8923             Page 2 of 2
                                                                        Statement Period: Nov 1 - Nov 30, 2019

CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Insured Money Market                               866-513-7802*                                          Citibank, N.A.
                                                   (For Speech and Hearing                                P.O. Box 790184
                                                   Impaired Customers Only                                St Louis, MO 63179
                                                   TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
* To ensure quality service, calls are randomly monitored.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.




       Case: 18-31087               Doc# 322            Filed: 01/02/20 Entered: 01/02/20 14:28:56                         Page 23 of
                                                                     28
Citibank CBO Services    396 / 00396                                                                                                     001/R1/04F013
P.O. Box 6201                                                                                                        000
Sioux Falls, SD 57117-6201                                                                                           CITIBANK, N. A.
                                                                                                                     Account
                    SEDGWICK LLP
                    OPERATING ACCOUNT
                                                                                                                             2936
                    CONTROLLER
                    2301 MCGEE ST. SUITE 500
                                                                                                                     Statement Period
                    KANSAS CITY           MO 64108-2662                                                              Nov 1 - Nov 30, 2019

                                                                                                                                 Page 1 of 1


CitiBusiness ® ACCOUNT AS OF NOVEMBER 30, 2019

 Relationship Summary:
 Checking                                                  $181,225.16
 Savings                                                        -----
 Checking Plus                                                  -----



CHECKING ACTIVITY

CitiBusiness Checking
     2936                                                                                          Beginning Balance:                  $181,225.16
                                                                                                   Ending Balance:                     $181,225.16
        Statement Period Rates
        Nov. 1, 2019 0.000%



CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Checking                                           866-513-7802*                                          Citibank, N.A.
                                                   (For Speech and Hearing                                P.O. Box 790184
                                                   Impaired Customers Only                                St Louis, MO 63179
                                                   TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
* To ensure quality service, calls are randomly monitored.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.




     Case: 18-31087               Doc# 322           Filed: 01/02/20 Entered: 01/02/20 14:28:56                           Page 24 of
                                                                  28
Citibank CBO Services    911 / 00911                                                                                                    001/R1/04F030
P.O. Box 6201                                                                                                        000
Sioux Falls, SD 57117-6201                                                                                           CITIBANK, N. A.
                                                                                                                     Account
                    SEDGWICK LLP
                                                                                                                            9645
                    ATTORNEY BUSINESS ACCOUNT                                                                        Statement Period
                    ATTN: CONTROLLER                                                                                 Nov 1 - Nov 30, 2019
                    2301 MCGEE ST, SUITE 500                                                                         Relationship Manager
                    KANSAS CITY           MO 64108-2662                                                              Dobbie,Emma
                                                                                                                     (212) 559-8381
                                                                                                                                 Page 1 of 1


CitiBusiness ® ACCOUNT AS OF NOVEMBER 30, 2019

 Relationship Summary:
 Checking                                                     $1,000.00
 Savings                                                         -----
 Checking Plus                                                   -----


SERVICE CHARGE SUMMARY FROM OCTOBER 1, 2019 THRU OCTOBER 31, 2019


Type of Charge                                                                        No./Units                 Price/Unit               Amount

CITIBUSINESS CHECKING #                        9645
Average Daily Collected Balance                                                                                                        $1,000.00
DEPOSIT SERVICES
   DEPOSIT ASSESSMENT                                                                       1,000                                            0.14
**WAIVE
   MONTHLY MAINTENANCE FEE                                                                        1               22.0000                  22.00
**WAIVE
Total Charges for Services                                                                                                                 $0.00

Net Service Charge                                                                                                                         $0.00


CHECKING ACTIVITY

CitiBusiness Checking
      9645                                                                                         Beginning Balance:                   $1,000.00
                                                                                                   Ending Balance:                      $1,000.00



CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Checking                                           866-513-7802                                           CitiBusiness
                                                   (For Speech and Hearing                                100 Citibank Drive
                                                   Impaired Customers Only                                San Antonio, TX 78245-9966
                                                   TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.




     Case: 18-31087               Doc# 322           Filed: 01/02/20 Entered: 01/02/20 14:28:56                              Page 25 of
                                                                  28
Citibank CBO Services    396 / 00396                                                                                                   001/R1/04F013
P.O. Box 6201                                                                                                        000
Sioux Falls, SD 57117-6201                                                                                           CITIBANK, N. A.
                                                                                                                     Account
                    SEDGWICK LLP
                                                                                                                            2681
                    ATTORNEY DEFERRED SAVINGS PLAN                                                                   Statement Period
                    CONTROLLER                                                                                       Nov 1 - Nov 30, 2019
                    2301 MCGEE ST. SUITE 500                                                                         Relationship Manager
                    KANSAS CITY           MO 64108-2662                                                              US SERVICE CENTER
                                                                                                                     1-877-528-0990
                                                                                                                                 Page 1 of 1


CitiBusiness ® ACCOUNT AS OF NOVEMBER 30, 2019

 Relationship Summary:
 Checking                                                       $109.98
 Savings                                                         -----
 Checking Plus                                                   -----


SERVICE CHARGE SUMMARY FROM OCTOBER 1, 2019 THRU OCTOBER 31, 2019


Type of Charge                                                                        No./Units                 Price/Unit             Amount

CITIBUSINESS CHECKING #                        2681
Average Daily Collected Balance                                                                                                        $109.98
DEPOSIT SERVICES
   DEPOSIT ASSESSMENT                                                                         109                                           0.01
**WAIVE
   MONTHLY MAINTENANCE FEE                                                                        1               22.0000                 22.00
**WAIVE
Total Charges for Services                                                                                                                $0.00

Net Service Charge                                                                                                                        $0.00


CHECKING ACTIVITY

CitiBusiness Checking
      2681                                                                                         Beginning Balance:                    $109.98
                                                                                                   Ending Balance:                       $109.98



CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Checking                                           866-513-7802*                                          Citibank, N.A.
                                                   (For Speech and Hearing                                P.O. Box 790184
                                                   Impaired Customers Only                                St Louis, MO 63179
                                                   TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
* To ensure quality service, calls are randomly monitored.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.



     Case: 18-31087               Doc# 322           Filed: 01/02/20 Entered: 01/02/20 14:28:56                              Page 26 of
                                                                  28
Citibank CBO Services    396 / 00396                                                                                                    001/R1/04F013
P.O. Box 6201                                                                                                        000
Sioux Falls, SD 57117-6201                                                                                           CITIBANK, N. A.
                                                                                                                     Account
                    SEDGWICK LLP
                    CAFETERIA PLAN TRUST ACCOUNT
                                                                                                                           5340
                    ATTN: CONTROLLER
                    2301 MCGEE ST, SUITE 500
                                                                                                                     Statement Period
                    KANSAS CITY           MO 64108-2662                                                              Nov 1 - Nov 30, 2019

                                                                                                                                  Page 1 of 1


CitiBusiness ® ACCOUNT AS OF NOVEMBER 30, 2019

 Relationship Summary:
 Checking                                                   $33,328.07
 Savings                                                        -----
 Checking Plus                                                  -----



CHECKING ACTIVITY

CitiBusiness Checking
      5340                                                                                         Beginning Balance:                  $33,328.07
                                                                                                   Ending Balance:                     $33,328.07



CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Checking                                           866-513-7802*                                          Citibank, N.A.
                                                   (For Speech and Hearing                                P.O. Box 790184
                                                   Impaired Customers Only                                St Louis, MO 63179
                                                   TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
* To ensure quality service, calls are randomly monitored.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.




     Case: 18-31087               Doc# 322           Filed: 01/02/20 Entered: 01/02/20 14:28:56                           Page 27 of
                                                                  28
Citibank CBO Services    396 / 00396                                                                                                   001/R1/04F013
P.O. Box 6201                                                                                                        000
Sioux Falls, SD 57117-6201                                                                                           CITIBANK, N. A.
                                                                                                                     Account
                    SEDGWICK LLP
                                                                                                                            2707
                    STAFF DEFERRED SAVINGS PLAN                                                                      Statement Period
                    CONTROLLER                                                                                       Nov 1 - Nov 30, 2019
                    2301 MCGEE ST. SUITE 500                                                                         Relationship Manager
                    KANSAS CITY           MO 64108-2662                                                              US SERVICE CENTER
                                                                                                                     1-877-528-0990
                                                                                                                                 Page 1 of 1


CitiBusiness ® ACCOUNT AS OF NOVEMBER 30, 2019

 Relationship Summary:
 Checking                                                       $360.22
 Savings                                                         -----
 Checking Plus                                                   -----


SERVICE CHARGE SUMMARY FROM OCTOBER 1, 2019 THRU OCTOBER 31, 2019


Type of Charge                                                                        No./Units                 Price/Unit             Amount

CITIBUSINESS CHECKING #                       2707
Average Daily Collected Balance                                                                                                        $360.22
DEPOSIT SERVICES
   DEPOSIT ASSESSMENT                                                                         360                                           0.05
**WAIVE
   MONTHLY MAINTENANCE FEE                                                                        1               22.0000                 22.00
**WAIVE
Total Charges for Services                                                                                                                $0.00

Net Service Charge                                                                                                                        $0.00


CHECKING ACTIVITY

CitiBusiness Checking
      2707                                                                                         Beginning Balance:                    $360.22
                                                                                                   Ending Balance:                       $360.22



CUSTOMER SERVICE INFORMATION

IF YOU HAVE QUESTIONS ON:                          YOU CAN CALL:                                          YOU CAN WRITE:
Checking                                           866-513-7802*                                          Citibank, N.A.
                                                   (For Speech and Hearing                                P.O. Box 790184
                                                   Impaired Customers Only                                St Louis, MO 63179
                                                   TDD: 800-788-0002)

For change in address, call your account officer or visit your branch.
* To ensure quality service, calls are randomly monitored.
© 2019 Citigroup Inc. Citibank, N.A. Member FDIC.
Citi with Arc Design and CitiBusiness are registered service marks of Citigroup Inc. or its affiliates.



     Case: 18-31087               Doc# 322           Filed: 01/02/20 Entered: 01/02/20 14:28:56                              Page 28 of
                                                                  28
